Citation Nr: 1758763	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional medical records to complete the record, as noted in the directives below. The Board expresses no opinion as to whether the Veteran has submitted new and material evidence to reopen his claim.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter, along with any necessary authorization forms, requesting that he authorize VA to obtain any medical treatment records from the following facility:

* John Peter Smith Hospital

2.  IF AND ONLY IF THE VETERAN SUBMITS NEW AND MATERIAL EVIDENCE TO REOPEN HIS CLAIM, consider scheduling any appropriate medical development. 

3.  After completing all indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




